Exhibit 10.5

TRANSITION SERVICES AGREEMENT

This Transition Services Agreement, dated as of December 29, 2007 (this
“Agreement”), is between Phoenix Footwear Group, Inc., a Delaware corporation
(“Seller”), Tactical Holdings, Inc. a Delaware Corporation (“Buyer”), and Altama
Delta Corporation, a Georgia corporation (“Altama” and together and jointly and
severally with Buyer, the “Buyer Parties”). Seller and the Buyer Parties are
sometimes referred to herein as a “Party” and together as the “Parties.”

WHEREAS, Seller and Buyer have entered into a Stock Purchase Agreement, dated as
of the date hereof (the “Stock Purchase Agreement”), pursuant to which Seller
will sell to Buyer and Buyer will acquire from Seller all of the outstanding
capital stock of Altama;

WHEREAS, capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Stock Purchase Agreement;

WHEREAS, pursuant to the Stock Purchase Agreement that Seller and the Buyer
Parties have entered into this Agreement pursuant to which Seller will provide
certain services to Altama in accordance with the terms and subject to the
conditions set forth herein for a period described herein on and after such
Closing;

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound hereby, agree as follows:

1. Services.

(a) In order to continue the operation of the Altama Business and to facilitate
the orderly and effective transition of the ownership of Altama from Seller to
Buyer, the Seller shall provide or cause to be provided to Altama the Services
set forth in Annex A (each, a “Service” and together, the “Services”), a copy of
which is attached to and made a part of this Agreement.

(b) In each case as identified on Annex A, Seller shall provide the Services to
Altama for a term commencing on the date hereof and ending on the date set forth
on Annex A for each Service, unless the provision of such Service or this
Agreement is earlier terminated in accordance with Sections 2(d) and 5 hereof,
respectively.

(c) The Buyer Parties agree that in consideration for Seller’s undertakings
herein, the Buyer Parties shall pay Seller in immediately available funds,
$750,000 on February 29, 2008, $500,000 on April 1, 2008 and $250,000 on July 1,
2008. If any payment is not made when due, interest shall accrue thereon at the
rate of 12% per annum until paid in full.

(d) Additionally, the Buyer Parties shall pay Seller (a) $25,000 per month for
up to four months, with the first such payment due on February 1, 2008 and the
first day of each of the next three calendar months thereafter, in connection
with the Services described in Annex A under the headings “IT”, “Credit and
Accounts Receivable”, “Accounts Payable”, “Financial Reporting” and “Ecommerce”
(provided if all of such Services (other than those Services designated on Annex
A as continuing for 180 days) are



--------------------------------------------------------------------------------

terminated prior to a payment date, then a pro rated portion of the next monthly
payment shall due on the next monthly payment date based on the number of days
in the current month which elapsed prior to termination) and (b) the additional
rates, fees and charges associated with the Services that are also set forth in
Annex A.

(e) The Buyer Parties expressly acknowledge and agree that the payments under
Section 1(c) are not subject to any right of offset, counterclaim or deduction
of any kind as a result of claims or liability of Seller under the Stock
Purchase Agreement or any other Seller Transaction Documents or any claim of
non-performance or breach of this Agreement or duty to either of the Buyer
Parties or any of their Affiliates. As a result, the Buyer Parties further
acknowledge that such payments shall be irrevocably and unconditionally due and
payable on the dates set forth above under all circumstances, including any
termination of this Agreement.

2. Performance of Services.

(a) Seller agrees that it shall provide the Services being requested herein
exercising substantially the same degree of care as its exercises in performing
the same or similar services for its own account (or for the account of Altama
prior to the date hereof).

(b) Any data, information, equipment or general directions historically provided
by Altama to Seller in connection with the Services shall be submitted to Seller
in a manner consistent with past practice.

(c) Subject in all cases to Section 2(a), under no circumstances shall Seller be
obligated to: (i) maintain the employment of any specific employee or number of
employees; (ii) hire any employees in addition to the employees who are
currently employed by Seller for the provision of Services for the benefit of
the Altama Business; (iii) acquire, lease or license additional systems,
equipment or software in order to provide the Services; or (iv) pay any expenses
on Altama’s behalf other than with funds provided in advance to Seller. Seller
shall only be required to provide the Services to or for the benefit of the
Altama Business as conducted prior to the Closing Date (and any expansion or
increase thereof in the Ordinary Course of Business).

(d) Prior to the end of the first full calendar month following the Closing and
prior to the end of every calendar month thereafter, the Parties will review the
Services provided to discuss whether the Services will remain at the same level
or decrease during the next immediately succeeding month. Altama may determine
and notify Seller in writing the level of reduction in Services being provided,
it being understood that Altama shall have the right, but not the obligation, to
receive each Service for the period described on Annex A and any reduction in
any Service prior to the expiration of any such term shall be at Altama’s sole
discretion. The termination of any one or more of the specific Services shall
have no impact on Seller’s obligation to continue to provide any other Services.
Any such termination of a Service shall have no effect on the fees payable under
Section 1(c) above. The Buyer Parties shall not be required to pay the
additional rates, fees and charges associated with the Services described on
Annex A with respect to any Service terminated by Altama.



--------------------------------------------------------------------------------

(e) THIS IS A SERVICE AGREEMENT. EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT,
THERE ARE NO EXPRESS WARRANTIES OR GUARANTIES, AND THERE ARE NO IMPLIED
WARRANTIES OR GUARANTIES, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES
OF MERCHANTABILITY, TITLE AND FITNESS FOR A PARTICULAR PURPOSE. WITHOUT LIMITING
THE FOREGOING, EXCEPT AS EXPRESSLY STATED HEREIN, SELLER MAKES NO REPRESENTATION
OR WARRANTY OF ANY KIND WITH RESPECT TO THE EMPLOYEE BENEFITS.

(f) SELLER SHALL NOT BE LIABLE UNDER ANY CIRCUMSTANCE TO BUYER, ALTAMA OR ANY OF
THEIR RESPECTIVE AFFILIATES FOR ANY EXEMPLARY OR PUNITIVE DAMAGES WITH RESPECT
TO THE SERVICES PROVIDED UNDER THIS AGREEMENT.

3. Software. Where necessary, Seller and Altama shall jointly conduct
negotiations with the providers (“Third Party Providers”) of any software to be
used by Seller in providing Services under this Agreement (“Third Party
Software”), to obtain the consent of such Third Party Providers and, where
necessary, new or similar agreements with such Third Party Providers, so that
the Third Party Software can be used during the term of this Agreement by Seller
to perform the Services. To the extent that any additional fees are requested by
the Third Party providers for such consents, the Buyer Parties will be
responsible such fees provided that if the Buyer Parties do not consent to
paying a particular fee, then Seller shall be relieved of its obligation to
provide the Services with respect to that particular software.

4. No Conflicts. The parties hereto represent and warrant to one another that
neither the execution and delivery of this Agreement, nor the performance of the
obligations contemplated hereby or thereby, will (except with respect to the
software contemplated in Section 3) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any agreement, contract, lease, license, instrument, or other arrangement
to which it is a party or by which it is bound or to which its assets is
subject.

5. Term of Agreement.

(a) Subject to earlier termination pursuant to Section 5(b) below, this
Agreement shall become effective on the Closing and shall continue in effect
until the termination of all Services, at which time it shall terminated. All
payment obligations hereunder (including interest) shall survive the termination
of this Agreement until all payments provided for hereunder have been paid in
full.

(b) Seller may terminate this Termination Services Agreement with written notice
to the Buyer Parties (which notice shall provide a five (5) Business Day cure
period) upon any failure of the Buyer Parties to make the payments provided for
in Section 1(c) above when due or upon the occurrence of any Event of Default
under the Promissory Note and Pledge Security Agreement of even date herewith
executed and delivered by Buyer to Seller pursuant the Stock Purchase Agreement.
Upon any such termination, all of the payments due under Section 1(c) shall
become immediately due and payable and the payments under Section 1(d) shall be
due on a pro rated basis through the termination date.



--------------------------------------------------------------------------------

6. Miscellaneous.

(a) No Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any person other than the Parties hereto and their respective
successors and permitted assigns.

(b) Entire Agreement. This Agreement constitutes the entire agreement among the
Parties with respect to the subject matter hereof and supersedes any prior
understandings, agreements or representations by or between the Parties, written
or oral, to the extent they related in any way to the subject matter hereof.

(c) Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns. Either Party may assign either this Agreement or any of its
rights, interests or obligations hereunder, provided that the Buyer Parties may
only do so in connection with a sale of the Altama Business and in such event
the Buyer Parties shall remain fully liable for all payments due hereunder.

(d) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.

(e) Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

(f) Notices. All notices, requests, demands, claims, and other communications
hereunder will be in writing and shall be deemed effectively given (i) upon
personal delivery to the Party notified, (ii) five (5) days after deposit with
the United States Post Office, by registered or certified mail, postage prepaid,
return receipt requested, (iii) one day after deposit with a nationally
recognized air courier service such as DHL or Federal Express for next day
delivery, or (iv) on the day of facsimile transmission, with confirmed
transmission, to the facsimile number shown below (or to such other facsimile
number as the Party to be notified may indicate by ten (10) days advance written
notice to the other Party in the manner herein provided), provided that notice
is also given under clauses (i), (ii) or (iii) above; in any such case addressed
to the Party to be notified at the address indicated below for that Party, or at
such other address as that Party may indicate by ten (10) days advance written
notice to the other Party in the manner herein provided:

 

If to Seller:    Phoenix Footwear Group, Inc.    5840 El Camino Real, Suite 106
   Carlsbad, California 92008    Attn: James R. Riedman, Chairman    Fax: (760)
602-9684



--------------------------------------------------------------------------------

with a copy to:    Woods Oviatt Gilman LLP    700 Crossroads Building    2 State
Street    Rochester, New York 14614    Attn: Gordon E. Forth, Esq.    Fax: (585)
987-2901 If to Buyer Parties:    Tactical Holdings, Inc.    Altama Delta
Corporation    c/o Golden Gate Private Equity, Inc.    One Embarcadero Center,
33rd Floor    San Francisco, CA 94111 with a copy to:    Kirkland & Ellis LLP   
555 California Street, 27th Floor    San Francisco, CA 94104    Attn: Stephen D.
Oetgen and Jeremy M. Veit    Fax: (415) 439-1500

Any Party may send any notice, request, demand, claim or other communication
hereunder to the intended recipient at the address set forth above using
personal delivery, expedited courier, messenger service, telecopy, telex or
ordinary mail), but no such notice, request, demand, claim or other
communication shall be deemed to have been duly given unless and until it
actually is received by the intended recipient. Any Party may change the address
to which notices, requests, demands, claims and other communications hereunder
are to be delivered by giving the other Parties notice in the manner herein set
forth.

(g) Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.

(h) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Parties. No
waiver by any Party of any default, misrepresentation, or breach of warranty or
covenant hereunder, whether intentional or not, shall be deemed to extend to any
prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.

(i) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

(j) Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local or foreign statute or
law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. All references to dollar
amounts are to U.S. dollars.



--------------------------------------------------------------------------------

(k) Submission to Jurisdiction. Each of the Parties submits to the jurisdiction
of any state or federal court located in the State of Delaware, in any action or
proceeding arising out of or relating to this Agreement and agrees that all
claims in respect of the action or proceeding may be heard and determined in any
such court. Each Party further agrees not to bring any action or proceeding
arising out of or relating to this Agreement in any other court. Each of the
Parties waives any defense of inconvenient forum to the maintenance of any
action or proceeding so brought and waives any bond, surety, or other security
that might be required of any other Party with respect thereto. Any Party may
make service on any other Party by sending or delivering a copy of the process
to the Party to be served at the address and in the manner provided for the
giving of notices in Section 6(f) above. Nothing in this Section, however, shall
affect the right of any Party to serve legal process in any other manner
permitted by law or at equity. Each Party agrees that a final judgment in any
action or proceeding so brought shall be conclusive and may be enforced by suit
on the judgment or in any other manner provided by law or at equity.

(l) Confidentiality. The Parties agree that the confidentiality provisions set
forth in Section 5(a) of the Stock Purchase Agreement shall apply to information
disclosed to or by the Parties pursuant to this Agreement.

(m) Relationship of Parties. Seller shall act as an independent contractor, and
nothing herein shall at any time be construed to create the relationship of
employer and employee, partnership, principal and agent, broker or finder, or
joint venturers as between Seller and Purchaser.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on as of the
date first above written.

 

PHOENIX FOOTWEAR GROUP, INC. By:   /s/ James Riedman Name:   James Riedman
Title:   Chairman TACTICAL HOLDINGS, INC.: By:   /s/ Ken Diekroeger Name:   Ken
Diekroeger Title:   Vice President ALTAMA DELTA CORPORATION: By:   /s/ Scott
Sporrer Name:   Scott Sporrer Title:   Chief Financial Officer



--------------------------------------------------------------------------------

ANNEX A

[See attached]



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT ("TSA") OVERVIEW   
Targeted Days after Transaction Close                     (in each case not more
than number of
days indicated)     

FUNCTIONAL AREA

  

SUMMARY OF SERVICES AND COST LIMITATIONS

   0    30    60    90    120    150    180 IT                                 
Interim network usage                               Atlanta server    Altama
assumes costs of connectivity, switches and related recurring charges upon
Closing, including any costs associated with transitioning accounts.       X   
                  Lexington server    Altama assumes costs of connectivity,
switches and related recurring charges upon Closing, including any costs
associated with transitioning accounts.       X                   ERP         
                        Supported use of ABS platform    Maintenance and
services consistent with historical levels is included in TSA, with exception of
costs associated with travel or other non-standard expenses incurred, which are
assumed by Altama upon Closing.                X             Operational use of
ABS platform    Upon training of Altama personnel on use of ABS system, Altama
personnel may continue to use ABS under its existing code and structure to
operate business. Seller will provide VPN based access to platform to a
reasonable number of users.                      X      
Training and communication on data files and ABS integrated files    Reasonable
training of Altama personnel on ABS database and related data files to
understand and define requirements associated with migration is included in TSA,
with exception of costs associated with travel or other non-standard expenses
incurred, which are assumed by Altama upon Closing.                      X      
Preparation of data files for migration    Included in TSA; excludes any custom
file creation requested or required to accommodate new ERP system.            
         X       Third party integration files    Maintenance of existing data
feeds and training on existing file formats Included in TSA; integration with
alternate ERP system is assumed by Altama and excluded from TSA                X
     



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT ("TSA") OVERVIEW   
Targeted Days after Transaction Close                     (in each case not more
than number of
days indicated)     

FUNCTIONAL AREA

  

SUMMARY OF SERVICES AND COST LIMITATIONS

   0    30    60    90    120    150    180    Equipment Maintenance            
                  Cellular and land line phones    Altama immediately assumes
upon Closing monthly account fees and costs associated with transitioning
accounts.       X                      Computer issues    Troubleshooting and
services consistent with historical levels is included in TSA; physical
maintenance to be managed by outside vendor          X                   RFID   
Standard system troubleshooting to be covered by TSA; costs associated with
travel or other non-standard expenses incurred are assumed by Altama upon
Closing.             X             Software Maintenance    All costs associated
with third party software maintenance to be assumed by Altama upon Closing.   
      X             Credit and Accounts Receivable                         New
and existing customer credit review    Standard credit review services
consistent with historical practices is included in TSA, with exception of
external credit reports for which Altama will be billed at cost commencing upon
Closing.                X          Cash collections and account review   
Standard collection calls, account research, and reconciliation consistent with
historical practices is included in TSA. Reasonable assistance from Altama
customer service group is required to collect, research and reconcile accounts
on a timely basis                X          Cash application    Standard
application of cash receipts to outstanding accounts receivable consistent with
historical practices is included in TSA. Reasonable assistance from Altama
customer service group is required to collect, research and reconcile accounts
on a timely basis.                X       Accounts Payable                     
      Invoice entry    Coding and authorization of invoice is performed by
Altama personnel; manual entry of invoices into AP system consistent with
historical practices is included in TSA.                X          Cash
disbursement    At the direction of Altama, vendor invoices are identified for
payment; processing of cash disbursements by Seller personnel is covered in TSA;
postage associated with mailing of payments will be charged to Altama at cost
commencing upon Closing.                X      



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT ("TSA") OVERVIEW   
Targeted Days after Transaction Close                     (in each case not more
than number of
days indicated)     

FUNCTIONAL AREA

  

SUMMARY OF SERVICES AND COST LIMITATIONS

   0    30    60    90    120    150    180



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT ("TSA") OVERVIEW   
Targeted Days after Transaction Close                     (in each case not more
than number of
days indicated)     

FUNCTIONAL AREA

  

SUMMARY OF SERVICES AND COST LIMITATIONS

   0    30    60    90    120    150    180 Financial reporting               
            General ledger reconciliation    Preparation of account
reconciliations consistent with historical practice is included in TSA.         
      X          Balance sheet and income statement reporting    Preparation of
monthly balance sheet and income statement consistent with historical practice
is included in TSA.                X          Sales reports    Sales and margin
at standard reports generated from the ERP system consistent with historical
reporting practices is included in TSA.                X       Human Resources
                           Payroll                                 
Employee maintenance    Standard addition, modification and termination of
employees consistent with historical practices is included in TSA.          X   
               Payroll processing    Standard input and processing of periodic
employee payroll consistent with historical practices is included in TSA. Seller
to continue to deduct amounts from employee paychecks to fund benefits under
Seller employee benefit plans in accordance with employee elections and Seller
to withhold and remit amounts to appropriate tax authorities as required by
applicable law. Payroll accounts to be funded by Altama consistent with current
practice.          X                   System training    Seller's Payroll
Supervisor will be made available for a dedicated two day training session for
identified Altama personnel on payroll system and process; thereafter Payroll
Supervisor will be available for troubleshooting and system maintenance on a
reasonable basis.          X                Employee Benefits    Provision and
administration of employee benefits, under a plan as designated by Altama,
including medical, dental, vision, prescription drug, life, AD&D, disability,
flexible spending, 401(k), workers compensation and employee assistance plan
consistent with historical maintenance of employees is covered in TSA. Employer
portion of costs will be billed by Seller to Altama at cost commencing upon
Closing.                X      



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT ("TSA") OVERVIEW   
Targeted Days after Transaction Close                     (in each case not more
than number of
days indicated)     

FUNCTIONAL AREA

  

SUMMARY OF SERVICES AND COST LIMITATIONS

   0    30    60    90    120    150    180 E Commerce    Standard maintenance
of website domain and related processes consistent with historical practices is
included in TSA. Cost associated with all third party service providers required
to run Altama e-commerce platform, including hosting fees, credit card
authorization fees and credit card fees, will be assumed immediately by Altama
upon Closing.       X                Legal and Corporate
Administration    Management of Seller will be reasonably available to provide
historical background on Altama business.                X      